Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 4/12/2021.
Claims 1, 5-6, 10-11, 15-16, 20-21, 24-26, and 29-47 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
Claims 1, 5-6, 10-11, 15-16, 20-21, 24-26, and 29-47 are rejected under 35 U.S.C. 112(b) paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, the applicant regards as the invention. 

 Claims 1, 11, 21, 26, 32, 36, 40, and 44 recites the limitation “indicating a maximum quantity, supporting in a slot, of ports…” . 
The term “a maximum quantity” in the claims is a relative term which renders the claims indefinite.  The term “a maximum quantity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear of what is to be a maximum” in which the claims are described the number of ports. Thus, the claims 1, 11, 21, 26, 32, 36, 40, and 44 are indefinite.
All dependent claims that depended on their rejected independent claims are also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, 21, 26, 32, 36, 40, and 44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PARK et al. (US 2018/0115357).

Regarding claim 1, PARK discloses a method for capability reporting [Fig. 22, ¶¶ 685-717; a method for signaling UE capability information] comprising: 
transmitting capability information of a terminal device to a network device [¶ 686; transmitting UE capability information to base station, s2210], wherein the capability information comprises channel state information (CSI) reporting capability information indicating a maximum quality, supporting in a slot, of ports of reference signals used for CSI measurement [¶¶ 686-689; wherein the capability information including first control information indicating the total number of CSI-RS ports maximally supported by the UE to the base station for transmitting reference signal used for CSI measurement, (support in a slot, see Equation 12, Fig. 2, 3, and ¶¶ 91, 240, 249, for transmitting control information in the first slot)], and wherein the CSI reporting capability information comprises at least one of:
information of a first CSI reporting capability corresponding to codebook type I, or information of a second CSI reporting capability corresponding to codebook type II [¶ 690; the value of the first control information may be included in the UE capability information when the beamformed CSI-RS based CSI reporting method, that is, the CSI reporting type (or class type) of the UE is `Class B`].

Regarding claim 11, the claim recites terminal device comprising: a transceiver; at least one processor; and a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions (See Park et al., Fig. 32, ¶ 1183; UE 3220 includes a processor 3221, a memory 3222, and an RF unit 3223) to perform the functions of the methods recited as in claim 1; therefore, claim 11 is rejected along the same rationale that rejected in claim 1.

Regarding claim 21, the claim recites the non-transitory computer-readable storage medium to perform the functions of the methods recited as in claim 1; therefore, claim 21 is rejected along the same rationale that rejected in claim 1.

Regarding claim 26, the claim recites apparatus comprising at least one processor, the at least one processor is coupled to a non-transitory computer-readable storage medium and is instructed by programming instructions stored in the non-transitory computer-readable storage medium (See Park et al., Fig. 32, ¶ 1183; UE 3220 includes a processor 3221, a memory 3222, and an RF unit 3223) to perform the functions of the methods recited as in claim 1; therefore, claim 26 is rejected along the same rationale that rejected in claims 1.

Regarding claim 32, the claim recites a method for capability reporting by performing the functions of the methods recited as in claim 1; therefore, claim 32 is rejected along the same rationale that rejected in claim 1.

Regarding claim 36, the claim recites network device comprising: a transceiver, at least one processor; and a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor (See Park et al., Fig. 32, ¶ 1182; base station 3210 includes a processor 3211, a memory 3212, and a radio frequency (RF) unit 3213) to perform the functions of the methods recited as in claim 1; therefore, claim 36 is rejected along the same rationale that rejected in claims 1.

Regarding claim 40, the claim recites network device comprising: a transceiver, at least one processor; and a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor (See Park et al., Fig. 32, ¶ 1182; base station 3210 includes a processor 3211, a memory 3212, and a radio frequency (RF) unit 3213) to perform the functions of the methods recited as in claim 1; therefore, claim 40 is rejected along the same rationale that rejected in claims 1.

Regarding claim 44, the claim recites the non-transitory computer-readable storage medium to perform the functions of the methods recited as in claim 1; therefore, claim 44 is rejected along the same rationale that rejected in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 5-6, 10, 15-17, 19-20, 24-25, and 29-30 are rejected under 35 U.S.C. 103 unpatentable over PARK et al. (US 2018/0115357) in view of Faxer et al. (US 2019/0199420).

Regarding claim 5, PARK discloses the method according to claim 1, but does not explicitly disclose wherein the capability information is indicated by using a bit in a bitmap or by using a value of an indication field.
However, Faxer discloses wherein the capability information is indicated by using a bit in a bitmap or by using a value of an indication field [¶ 215; performed in a wireless device for reporting Channel State Information (CSI) by determining, from the indication, a maximum number of bits allocated for a CSI report comprising CSI bits].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the capability information is indicated by using a bit in a bitmap or by using a value of an indication field” as taught by Faxer in the system of PARK, so that it would to support rapidly varying parameters, including those that can vary with a fast fading radio channel [see Faxer, ¶ 60].

Regarding claim 6, PARK discloses the method according to claim 1, but does not explicitly disclose wherein the maximum quantity of ports of reference signals used for CSI measurement comprises at least one of the following:40Attorney Docket No. 43968-0308001 / 85695532US05 a quantity of ports of reference signals used for channel measurement.
	However, Faxer discloses wherein the quantity of ports of the pilots used for CSI measurement comprises at least one of the following:40Attorney Docket No. 43968-0308001 / 85695532US05 a quantity of ports of reference signals  used for channel measurement [¶ 52; each of the L links in CSI measurement setting : CSI reporting setting indication, Resource setting indication, quantity to be measured (either channel or interference), wherein the value of L may depend on the UE capability, see ¶ 44].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the quantity of ports of the pilots used for CSI measurement comprises at least one of the following:40Attorney Docket No. 43968-0308001 / 85695532US05 a quantity of ports of pilots used for channel measurement” as taught by Faxer in the system of PARK, so that it would to support rapidly varying parameters, including those that can vary with a fast fading radio channel [see Faxer, ¶ 60].

Regarding claim 10, PARK discloses the method according to claim 1, but does not explicitly disclose wherein the method further comprises: receiving a CSI measurement related parameter that is sent by the network device and that is configured based on the capability information.
However, Faxer discloses wherein the method further comprises: receiving a CSI measurement related parameter that is sent by the network device and that is configured based on the capability information [¶ 44; where the CSI measurement setting includes L.gtoreq.1 links and value of L may depend on the UE capability; in which the configuration parameters are signaled via RRC at least for CSI acquisition is sent by the eNB].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the method further comprises: receiving a CSI measurement related parameter that is sent by the network device and that is configured based on the capability information” as taught by Faxer in the system of [see Faxer, ¶ 60].

Regarding claims 15, 16, and 20, the claims recite the terminal device according to claim 11 to perform the functions of the methods recited as in claims 5, 6, and 10, respectively; therefore, claims 15, 16, and 20 are rejected along the same rationale that rejected in claims 5, 6, and 10, respectively.

Regarding claims 24 and 25, the claims recite the non-transitory computer-readable storage medium according to claim 21 to perform the functions of the methods recited as in claims 5 and 6, respectively; therefore, claims 24 and 25 are rejected along the same rationale that rejected in claims 5 and 6, respectively.

Regarding claims 33, 34, and 35 the claims recite the method according to claim 32 to perform the functions of the methods recited as in claims 5, 6, and 10, respectively; therefore, claims 33, 34, and 35 are rejected along the same rationale that rejected in claims 5, 6, and 10, respectively.

Regarding claims 37, 38, and 39, the claims recite the network device according to claim 36 to perform the functions of the methods recited as in claims 5, 6, and 10, respectively; therefore, claims 37, 38, and 39 are rejected along the same rationale that rejected in claims 5, 6, and 10, respectively.

Regarding claims 41, 42, and 43, the claims recite the apparatus according to claim 40 to perform the functions of the methods recited as in claims 5, 6, and 10, respectively; therefore, claims 41, 42, and 43, are rejected along the same rationale that rejected in claims 5, 6, and 10, respectively.

Regarding claims 45, 46, and 47, the claims recite the terminal device according to claim 11 to perform the functions of the methods recited as in claims 5, 6, and 10, respectively; therefore, claims 45, 46, and 47 are rejected along the same rationale that rejected in claims 5, 6, and 10, respectively.

Conclusion
In additional to references cited that are used for rejection as set forth above, PARK et al. (US 2018/0123654) is also considered as relevant prior arts for rejection of in claims 1, 11, 21, 26, 32, 36, 40, and 44 (See Fig. 21-23 and ¶¶  590-784).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469